Citation Nr: 1509101	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel






INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran did not file a notice of disagreement with that rating decision, however new and material evidence (in the form of a VA examination dated in February 2010) was received within the appeal period.  Thus, that decision did not become final.  U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA audiometric testing in March 2008 and February 2010 showed hearing loss by VA standards.  On the February 2010 examination report, the Veteran denied occupational noise exposure.

In an opinion dated in December 2012 a VA doctor of osteopathy stated that the Veteran's hearing loss and tinnitus were less likely than not to be due to noise exposure in the military in part because his enlistment and separation audiograms were normal.  The doctor further stated that it was at least as likely as not that the Veteran's hearing loss and tinnitus were due to the combined effect of a number of factors, including age-related presbycusis, occupational noise exposure, and conductive hearing loss.  However, this list of factors appeared to be a boilerplate recitation, with no discussion of how the factors applied specifically to the Veteran, particularly as he specifically denied occupational noise exposure on the February 2010 VA examination.

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran was wounded in combat in Vietnam and noise exposure was consistent with his duties.  Further, the December 2012 opinion is not sufficient for adjudication purposes when, as noted above, the rationale for the opinion does not address the Veteran's specific case and history.  Under the circumstances, another VA medical opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination by a VA examiner, who has not previously examined the Veteran, to determine whether it is at least as likely as not (probability of 50 percent) that current hearing loss and/or tinnitus is related to noise exposure in service consistent with his duties which included exposure to combat in Vietnam.  The examiner must include specific reference to the Veteran's history and noise exposures in providing the etiology opinion.  The VA examiner must include a complete rationale for all opinions and conclusions.  

2.  Then, adjudicate the claim.  If any benefit remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




